DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase “predetermined intervals left in a circumferential direction” should be “predetermined intervals in a circumferential direction” (delete the word “left”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 6 are objected to because of the following informalities, and should be:
“…an internal flow passage where the liquid flow is formed to extend along an axis…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the phrase “predetermined intervals left in a circumferential direction” is unclear as to its meaning, due to the presence of the word “left.”  That is, it is unclear if “left” means the direction (i.e. left/right) or if “left” means “remaining.”  Since neither definition seems to fit well here, the examiner recommends deleting the word “left” (so that claims 1 and 6 read: “predetermined intervals in a circumferential direction”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewen et al. (U.S. Pub. 2017/0358374).

Regarding claim 1, Loewen discloses (Figs. 1-4) a thermal flowmeter (see par. [0053]), comprising:

a plurality of detection sections 132 [0065] each of which has a heating resistor 416 (see pars. [0090] and [0096]) and a temperature detecting resistor 412 [0090] along the axis and is provided at the measurement tube 112 (as shown in Figs. 1-4); and
a control section 140 [0058] that calculates a flow rate of the liquid flowing through the internal flow passage 112 based on signals from the plurality of detection sections 132 [0054], wherein the plurality of detection sections 132 are respectively provided with predetermined intervals (as shown in Figs. 1-3) in a circumferential direction with the axis as a center (as shown in Figs. 1-3).

Regarding claim 2, Loewen discloses (Figs. 1-4) the plurality of detection sections 132 are provided at equal angle intervals (as shown in Figs. 1-3) in the circumferential direction with the axis as the center (as shown in Figs. 1-3).

Regarding claim 3, Loewen discloses (Figs. 1-4) the control section 140 calculates the flow rate of the liquid flowing in the internal flow passage [0164] by averaging respective flow rates obtained based on the signals from the respective detection sections 132 [0164].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Loewen et al. (U.S. Pub. 2017/0358374) in view of JP 2867125 (listed on Applicant’s 01-12-2020 IDS).

Regarding claims 4 and 5, Loewen is applied as above, but does not disclose the control section calculates the flow rate of the liquid flowing in the internal flow passage by weighting respective flow rates obtained based on signals from the respective detection sections and thereafter adding up the respective flow rates; and the control section compares a flow rate obtained based on a signal from one of the detection sections and a flow rate obtained based 
JP 2867125 discloses (Figs. 1 and 13; and see translation provided by Applicant with the 01/16/2020 IDS) the control section calculates the flow rate of the liquid flowing in the internal flow passage by weighting respective flow rates (as shown in Fig. 13; [0053]) obtained based on signals from the respective detection sections 13/14 (see the sections 13/14 with different diameters in Fig. 1) and thereafter adding up the respective flow rates [0053]; and the control section compares a flow rate obtained based on a signal from one of the detection sections (i.e. the measurement of flow shown in the line graph of Fig. 13) and a flow rate obtained based on a signal from another of the detection sections (i.e. the other measurement of flow shown in the line graph of Fig. 13), and weights a larger flow rate more heavily than a small flow rate (when the weighting factor is greater from the section in the restricted area 14: see Figs. 1 and 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loewen’s device so that the control section calculates the flow rate of the liquid flowing in the internal flow passage by weighting respective flow rates obtained based on signals from the respective detection sections and thereafter adding up the respective flow rates; and the control section compares a flow rate obtained based on a signal from one of the detection sections and a flow rate obtained based on a signal from another of the detection sections, and weights a larger flow rate more heavily than a small flow rate, as taught by JP 2867125.
.
 
Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852